Order entered March 6, 2013.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00049-CR

                           QUINN, JOHN GERARD, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-81971-09

                                          ORDER
       Appellant’s March 4, 2013 Motion for Leave to Reopen Appeal in Order to Request Oral

Argument and to Submit a Reply Brief is GRANTED. Appellant’s Reply Brief, tendered to the

Clerk on March 4, 2013, is ORDERED filed as of the date of this order. It is FURTHER

ORDERED–because the State earlier requested oral argument only if appellant requested oral

argument as well–that both parties may present oral argument when this case is submitted on

March 26, 2013 at one o’clock, p.m.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE